Citation Nr: 1520763	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 2002; for his meritorious service, he was awarded (among many other decorations) the Aerial Achievement Medal and the Air Force Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2012 and August 2014 of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2012 decision declined to reopen the Veteran's previously denied claim for service connection for tinnitus; the August 2014 decision denied the claim for service connection for a left knee disability.  

The Veteran appeared at a hearing for his tinnitus claim before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a December 2003 rating decision on the bases that the Veteran was not currently suffering from tinnitus, that there was no evidence of his suffering from tinnitus during his active service, and that his claimed tinnitus was not related to his active service.  The Veteran did not appeal this decision.

2.  Evidence submitted since the December 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran's tinnitus is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first sought service connection for tinnitus in a January 2003 claim.  The RO denied this claim in December 2003, on the bases that the Veteran was not currently suffering from tinnitus, that he did not suffer from tinnitus in service, and that his claimed tinnitus was not related to his active service (though it is not entirely clear whether the RO found he did not suffer from tinnitus, the Board shall view the December 2003 rating decision in the light most favorable to the Veteran).  

The Veteran did not appeal this decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the December 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed a claim to reopen in April 2012.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the previous denial, the Veteran testified regarding his current disability, he submitted a statement noting the types of aircraft around which he served, and he submitted a statement from his father regarding the onset of his tinnitus.  

All of this evidence post-dates the December 2003 denial and was not considered by the RO.  This evidence is not cumulative and redundant of evidence already of record; it relates to unestablished facts; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for tinnitus disorder is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

There is no medical evidence showing that the Veteran currently suffers from tinnitus.  That said, tinnitus is a disability capable of lay observation.  In his April 2012 claim to reopen, the Veteran stated that since his retirement, "[his] ears have been ringing constantly.  At his December 2014 hearing, the Veteran and his representative contended that the Veteran has suffered from tinnitus either since his active service or in close proximity thereto.  The current disability criterion is met.

The Veteran's service treatment records do not show complaints of or treatment for tinnitus.  The Veteran's service records do, however, show that he served in the Air Force for 20 years, retiring in 2002.  His DD-214 reflects that he served as a flight engineer and in aircraft maintenance.  In his April 2012 claim, the Veteran listed the various aircraft that he served near, and his service treatment records do show that he was exposed to loud noise.  Given this evidence of in-service noise exposure, the in-service incurrence criterion is met.

The only remaining question is whether the Veteran's current tinnitus is related to his active service.  The only medical evidence on this question, the results of a November 2003 examination performed in conjunction with his original claim, is negative.  

Again, however, tinnitus is a disability capable of lay observation.  Further, it is one of the disabilities subject to the one year presumption provided by 38 C.F.R. §§ 3.307 and 3.309.  In his original February 2003 claim, only two months after he left his active service, the Veteran contended that he suffered from intermittent tinnitus.  In a December 2014 letter, the Veteran's father noted that the Veteran complained of suffering from tinnitus shortly after his retirement.  These statements showing that the Veteran suffered from tinnitus so close temporally to his retirement render the need for a formal nexus opinion moot.  The Board finds both the Veteran and his father to be credible, and it further finds that the Veteran suffered from tinnitus within a year of his active service.  The presumption for service connection has been met, and service connection for tinnitus is warranted.


ORDER

New and material evidence having been presented, the claim for service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is granted.  


REMAND

During the pendency of the Veteran's appeal for the issue of entitlement to service connection for tinnitus, he also sought service connection for a left leg disability.  He filed his claim in May 2014, and the RO denied it in an August 2014 rating decision.  After the Veteran filed a timely notice of disagreement, the RO issued a statement of the case in February 2015.  The Veteran thereafter filed a timely substantive appeal. 

On that substantive appeal, the Veteran requested the opportunity to testify before a member of the Board in a video conference hearing.  As such a hearing has not been scheduled or held, the case must be returned to the RO.  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing on the issue of entitlement to service connection for a left knee disability at the Anchorage, Alaska, Regional Office in accordance with the docket number for this appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


